Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: he prior art does not teach wherein the operation cord includes a controller with at least one user input device configured to indirectly affect at least one of the functional parameters of the camera, wherein the controller indirectly affects at least one of the functional parameters of the camera by transmitting data to the portable computer device which then transmits data directly to the camera when taken in combination with all the limitations of the independent claim.  Furthermore, the prior art does not teach wherein the camera includes a lens, image sensor, circuit board, microphone, and control unit, wherein the operation cord is coupled to the camera at an end opposite to the lens, and wherein the camera includes a coupling recess disposed between the operation cord and the lens, wherein the coupling recess is at least one of a lengthwise detent and a radial concave region when taken in combination with all the limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
May 22, 2022